 1   MICHAEL BAILEY
     United States Attorney
 2   ANNA WRIGHT
     Assistant U.S. Attorney
 3   NATHANIEL J. WALTERS
 4   Assistant U.S. Attorney
     State Bar No.: 029708
 5   405 West Congress, Suite 4800
     Tucson, Arizona 85701-5040
 6   Telephone: (520) 620-7300
     E-mail: anna.wright@usdoj.gov
 7           nathaniel.walters@usdoj.gov
     Attorneys for Plaintiff
 8
                         IN THE UNITED STATES DISTRICT COURT
 9
                                FOR THE DISTRICT OF ARIZONA
10
11    United States of America,                              CR-18-00223-RCC (DTF)
12                           Plaintiff,                  NOTICE OF INTENT TO USE
                                                        DEFENDANT’S CONFESSIONS,
13           vs.                                       ADMISSIONS AND STATEMENTS
                                                       PURSUANT TO LOCAL RULE 16.1
14
      Scott Daniel Warren,
15
                             Defendant.
16
17          The United States of America, by and through its undersigned attorneys, hereby
18   gives notice, pursuant to Rule 16.1 of the Local Rules of Criminal Practice of the United
19   States District Court for the District of Arizona, that all confessions, admissions and
20   statements provided in the government’s disclosure will be introduced into evidence by the
21   government at the trial in this matter. See United States v. Hall, 742 F.2d 1153, 1156 (9th
22   Cir. 1984); United States v. Long, 455 F.2d 962, 963 (9th Cir. 1972).
23
24
25
26
27
28   ///
 1         Respectfully submitted this 13th day of May, 2019.
 2
                                              MICHAEL BAILEY
 3                                            United States Attorney
 4                                            District of Arizona
 5                                            /s/ Anna R. Wright & Nathaniel J. Walters
 6
                                              ANNA WRIGHT &
 7                                            NATHANIEL J. WALTERS
 8                                            Assistant U.S. Attorneys

 9
10   Copy of the foregoing served electronically or by
     other means this 13th day of May, 2019, to:
11
     All ECF participants
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -2-
